Citation Nr: 0031701	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-06 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1982 to March 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 RO decision 
which determined that new and material evidence had not been 
presented to reopen a claim for service connection for 
schizophrenia.  The Board remanded the case in May 2000 in 
order to schedule the veteran for a hearing before a member 
of the Board.  A Board video conference hearing was held in 
October 2000.  

The Board notes that service connection for a psychiatric 
disability, including schizophrenia was previously denied in 
an April 1989 RO decision which became final.  An application 
to reopen this claim was denied by the Board in July 1998.  
The veteran's motion for reconsideration of the Board's 
decision was denied by the then Acting Chairman in September 
1998.  


FINDINGS OF FACT

1.  In July 1998, the Board denied the veteran's application 
to reopen his claim for service connection for an acquired 
psychiatric disorder, including schizophrenia.  

2.  The evidence submitted since the July 1998 Board decision 
is cumulative or redundant of previously considered evidence 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the Board's 
decision of July 1998, denying the veteran's application to 
reopen his claim for service connection for an acquired 
psychiatric disorder, is not new; the claim for service 
connection is not reopened; and the July 1998 Board decision 
is final.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1982 to March 
1983.  

Private hospital records dated July to August 1981 reflect 
that the veteran sustained lacerations to the head and a 
cerebral concussion after he was beaten with an iron pipe and 
a bat.  X-rays of the skull were within normal limits.  
Subsequent outpatient reports reflect complaints of headaches 
and dizziness.  

Service medical records show that on enlistment examination 
in March 1982, his psychiatric system was clinically normal.  
On the accompanying medical history report the veteran 
indicated a history of frequent and severe headaches, a head 
injury, frequent trouble sleeping, depression and excessive 
worry, and nervous trouble.  The examiner noted the veteran's 
prior injury on the report and indicated that the veteran had 
completely recovered.  A July 1982 record notes that the 
veteran was seen for heat cramps.  Service medical records 
dated in September 1982 show complaints of headaches, 
dizziness, and memory lapses following the prior trauma.  The 
diagnostic assessment included depression, anxiety, 
questionable situational adjustment, rule out intracranial 
abnormality, rule out seizure disorder.  A December 1982 
record shows that the veteran was seen after an episode of 
bizarre behavior.  He complained of bilateral tinnitus with 
auditory and visual hallucinations.  The diagnostic 
assessment was rule out psychosis, status post head injury.  
A December 1982 mental status evaluation reflects a diagnosis 
of mixed personality disorder with passive dependent and 
inadequate features.  It was noted that the veteran did not 
have a psychiatric disorder which would require medical 
attention.  On separation examination in January 1983, post 
traumatic head injury with marked daily headaches and mixed 
personality disorder with passive dependent and inadequate 
features were noted.  

Private medical records dated May 1985 to November 1988 
showed that the veteran was seen with complaints of 
depression, anxiety and nervousness.  He was variously 
diagnosed with schizoaffective disorder, mixed personality 
disorder with schizotypal passive-aggressive features, and 
schizophrenia (paranoid type).  Records compiled in 1985 show 
that the veteran reported a history, since childhood, of 
depression, a feeling that life was not worth living, shyness 
and loneliness.  

In an April 1989 decision, the RO denied the veteran's claim 
for service connection for a psychiatric disorder, to include 
schizophrenia on the basis that a psychosis was not incurred 
or aggravated during service and was not compensably 
manifested within the first post-service year.  The RO also 
noted that a personality disorder was not a disability for 
which the veteran could establish service connection.  The 
veteran was notified by letter dated May 1989 and did not 
appeal the determination.  

Private medical records dated December 1991 to March 1995 
reflect that the veteran received regular psychiatric 
treatment for schizophrenia, including medication management.  

In April 1995, the veteran filed an application to reopen the 
claim for service connection for schizophrenia.  

In a June 1995 decision, the RO determined that new and 
material evidence sufficient to reopen his previously denied 
claim for service connection had not been submitted.  

Private medical records dated June to July 1995 note that the 
veteran continued to receive treatment for a psychiatric 
disability.  A June 1995 progress note reflects that 
examiner's opinion that the veteran was more schizoaffective 
than "straight out and out schizophrenia."  Some depressive 
symptoms were also demonstrated.  

An October 1995 private hospital record reflects that the 
veteran was admitted with suicidal feelings, hallucinations 
and decreased concentration.  The principal diagnosis was 
chronic paranoid schizophrenia with acute exacerbation.  

In December 1995, lay statements from the veteran's parents 
and friends were received, indicating that the veteran's 
personality changed dramatically during service and that 
following service he could not hold a job, cope with pressure 
or think rationally.  

Service department records dated from October to December 
1982 were received by the RO in February 1996.  The records 
essentially contained correspondence to the veteran's father 
describing his medical treatment in service.  The records 
also included a duplicate copy of a December 1982 mental 
status evaluation report.  

Private medical records dated January 1996 to August 1997 
reflect that the veteran reported symptoms of anxiety and 
depression.  Diagnoses of schizophrenia, paranoid type and 
personality disorder were noted.  In several progress notes 
in 1996, the examiner disavowed the diagnosis of 
schizophrenia and stated the correct diagnosis was severe 
personality disorder.  It was noted that his personality 
disorder seemed closer to schizotypal than to anything else 
and the veteran may not have ever had schizophrenia.  A 
February 1997 progress note shows that the examiner would not 
designate the veteran as psychotic but rather with a severe 
personality disorder with all kinds of dependency and 
narcissistic problems.  

In a July 1998 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for schizophrenia.  
Evidence submitted subsequent to this decision is summarized 
below.

In August 1998, the veteran filed a motion for 
reconsideration of the July 1998 Board decision.  The 
veteran's motion for reconsideration was denied by the then 
Acting Chairman in September 1998.  

In September 1998, the veteran filed an application to reopen 
his claim for service connection for a psychiatric 
disability, including schizophrenia.  

Private medical records dated May 1998 to February 1999 were 
received by the RO in April 1999.  Contact notes essentially 
reflect a record of medication monitoring.  A February 1999 
record notes that the veteran refused counseling.  Diagnoses 
included dysthymia and rule out schizophrenia.  

During the October 2000 video conference hearing, the veteran 
testified that he experienced headaches and nervousness about 
one month after being treated for "heatstroke" during 
active duty.  He stated that he was subsequently prescribed 
tranquilizers but had difficulty remembering events after the 
"heatstroke" incident.  The veteran indicated that he felt 
that he was improperly diagnosed during service.  He said 
that he began receiving psychiatric treatment about 8 or 9 
months after service.  He said that a private doctor told him 
that heatstroke could cause brain damage and escalate some 
psychiatric problems.  It was noted that the veteran had a 
history of head trauma prior to service.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
for a psychosis will be presumed if it is manifest to a 
compensable degree within one year from the date of 
termination of active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A personality 
disorder is not a disability for VA compensation purposes and 
is not service connectable.  38 C.F.R. § 3.303(c).  

A claim for service connection for a psychiatric disorder was 
denied by the RO in an unappealed April 1989 decision, and an 
application to reopen the claim was denied by the Board July 
1998.  Evidence on file at the time of these decisions 
included service and post-service medical and personnel 
records, and statements from the veteran.  Such records did 
not show that schizophrenia was incurred in service or within 
the first postservice year.  In particular, it was noted that 
1996 private records reflected that it was doubtful that the 
veteran ever had schizophrenia but rather suffered from a 
severe personality disorder.  The RO essentially determined 
that a psychosis was not incurred in or aggravated during 
service and was not compensably manifested within the first 
postservice year.  The 1998 Board decision determined that 
new and material evidence had not been presented to reopen 
his claim for service connection for schizophrenia.  

The July 1998 Board decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means evidence 
not previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Since the 1998 Board decision, the veteran submitted private 
psychiatric treatment records which generally show that the 
veteran was seen for medication monitoring and that he 
refused counseling.  The diagnoses included dysthymia and 
rule out schizophrenia.  While such records are new, in the 
sense that they were not previously of record, they are 
cumulative, in that they show no more than what had been of 
record previously, that is, that the veteran was under 
current treatment of psychiatric symptoms which he believes 
were attributable to service experiences, or otherwise 
originated in service.  Moreover, the additional medical 
records are not material evidence since they do not provide a 
nexus between a current psychiatric condition and military 
service, and the records, by themselves or in connection with 
earlier evidence, are not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.    

Since the 1998 Board decision, the veteran has asserted 
through statements and hearing testimony that his diagnosis 
during service of personality disorder was incorrect.  While 
his opinions are new, they are neither competent evidence nor 
material evidence to reopen the previously denied claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  In this regard, the 
Board notes that as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition, 
and his statements on such matters are not material evidence 
to reopen the claims.  38 C.F.R. § 3.156; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board concludes that new evidence to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder, including schizophrenia has not been 
submitted, and the July 1998 Board decision remains final.  


ORDER

The veteran's application to reopen a claim for service 
connection for an acquired psychiatric disorder, including 
schizophrenia is denied.  



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


